Citation Nr: 0309245	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  99-04 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from September 1979 to 
March 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1996 decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran's claim of service connection for bilateral 
hearing loss was denied by the RO in a rating decision dated 
in September 1980.  He was provided notice of his appellate 
rights with regard to this rating decision, but he did not 
appeal and therefore, it became final.

2.  Evidence received subsequent to the September 1980 rating 
decision of the RO is either cumulative or redundant of 
evidence that was before the RO at that time, or does not 
bear directly and substantially on the specific matter under 
consideration, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's September 1980 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(a), 
20.1103 (2002).

2.  New and material evidence has not been received, and the 
veteran's claim for service connection for bilateral hearing 
loss may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Notify/Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VCAA, however, 
left intact the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may proceed to evaluate the merits of that claim.  The 
VCAA provides that "nothing in the VCAA shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108."  38 
U.S.C.A. § 5103A(f) (West 2002).

When VA receives a substantially complete application for 
benefits (generally, an application containing the claimant's 
name; sufficient information for VA to verify the claimed 
service; the benefit claimed and any medical condition(s) on 
which it is based; and, the claimant's signature), it has an 
obligation to notify the claimant of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 C.F.R. § 3.159(b)(1) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).


The VCAA regulations also provide that if a claimant has 
submitted a substantially complete application, VA is 
obligated to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate the claim, which, 
for an individual attempting to reopen a finally decided 
claim, is limited to providing the assistance described in 
paragraphs (c)(1), (c)(2), and (c)(3) of 38 C.F.R. § 3.159 
(2002) [generally consisting of the veteran's service medical 
records, including other relevant records pertaining to the 
veteran's active service that are held by a governmental 
entity; VA medical records or records of examination or 
treatment at non-VA facilities authorized by VA; and, any 
other relevant records held by any Federal department or 
agency].  The assistance provided under these paragraphs is 
triggered only if the claimant provides enough information to 
identify and locate the existing records; the approximate 
time frame covered by the records; and, in the case of 
medical treatment records, the condition for which treatment 
was provided.  See 38 C.F.R. § 3.159(c)(3) (2002).

However, the duty to provide a medical examination and/or 
obtain a medical opinion in a claim for disability 
compensation benefits is not authorized in cases involving an 
attempt to reopen a finally decided claim unless new and 
material evidence is presented or secured.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2002).  Because this claim will not be 
reopened on the basis of new and material evidence, for the 
reasons set forth in greater detail below, the Board is 
legally obligated to decline the representative's request for 
a new examination.  See "Appellant's Brief," page 3 (April 
29, 2003).

Documents in the claims file show that the veteran has been 
specifically notified of the evidence required to reopen his 
claim for service connection for bilateral hearing loss, and 
moreover, the veteran has been notified of the relevant 
statutory provisions of the VCAA in a letter sent to him in 
April 2001.  In this regard, the Board notes that the veteran 
was advised in January 1996 that he needed to submit new and 
material evidence demonstrating the incurrence or aggravation 
in service of his claimed hearing loss disability.  The 
veteran was also provided notice of the regulation 
implementing the VCAA, 38 C.F.R. § 3.159, in the August 2002 
Supplemental Statement of the Case.  

In accordance with the requirements of the VCAA, the April 
2001 letter informed the appellant what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  Therefore, the 
Board finds that the Department's duty to notify has been 
fully satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The letter specifically informed the veteran of 
the need to provide information concerning medical treatment, 
and, once he did so, VA would attempt to get those records, 
or he could submit the records himself.  The Board notes no 
response was received from the veteran.

The Board also notes that the VCAA notification letter sent 
to the veteran in April 2001 essentially complied with the 
recent holding of Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003).  That case held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it provides 
a claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the VCAA notification 
letter was sent to the veteran by the RO and not the Board.  
The RO's duty to notify, pursuant to 38 C.F.R. § 3.159(b), 
was not invalidated by the recent Federal Circuit decision.  
Moreover, even though the letter did request a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  Since 
that one-year time period has now expired, it is clear that 
the claimant has nothing further to submit, and adjudication 
of his claim can proceed. 

With respect to development, the record reflects that recent 
VA treatment records dating from 1998 to 2002 have been 
obtained, and the veteran has not suggested the presence of 
any outstanding VA records.  With respect to private medical 
evidence, the veteran has not identified or alluded to the 
existence of any other pertinent private medical evidence not 
already of record.

In summary, therefore, the record on appeal reflects that the 
veteran was informed of the information and evidence 
necessary to substantiate his claim, and that VA has obtained 
all outstanding pertinent records identified by the veteran.  
For these reasons, the Board believes the provisions of the 
VCAA and the revised regulations have been satisfied to the 
extent required to decide the claim at issue at this time.

B. Legal Analysis

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto; only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently, with 
notation or discovery during service of such residual 
conditions with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion must 
be that they preexisted service.  Similarly, manifestation of 
lesions or symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period will establish pre-
service existence.  38 C.F.R. § 3.303(c) (2002).


A pre-existing injury or disease will be considered to have 
been aggravated by military service when there has been an 
increase in the underlying pathology of the condition during 
such service, beyond its normal progression.  38 C.F.R. 
§ 3.306(a) (2002).  Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service; this includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  Id.

Service connection may also be granted for certain enumerated 
chronic disabilities, which include sensorineural hearing 
loss, if shown to be manifested to a compensable degree 
within one year after the veteran was separated from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2002)].  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim on appeal was initiated prior to August 2001, 
it will be adjudicated by applying the law previously in 
effect, 38 C.F.R. § 3.156(a) (2001).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran's claim seeking entitlement to service connection 
for bilateral hearing loss was previously and finally denied 
by the RO in an unappealed rating decision issued in 
September 1980.  That decision is final for purposes of this 
claim:  He was provided notice of his appellate rights by 
letter dated in October 1980, but he did not appeal this 
rating decision.  38 U.S.C.A. § 7105(c) (West 2002).  The 
veteran attempted to reopen his claim on one prior occasion, 
in January 1985, but the RO's letter-disposition of the same 
month (telling him he needed to submit new and material 
evidence to reopen his claim) is not valid for purposes of 
finality because there is no evidence that notice of his 
appellate rights was provided at the time of this claim's 
consideration.  Hence, the September 1980 rating decision 
represents the last unappealed and final decision on this 
claim.

In its rating decision of September 1980, the RO discussed 
the evidence of record, consisting only of the service 
medical records, and concluded that the veteran's bilateral 
hearing loss preexisted service and was not aggravated 
therein.  The service records revealed that the veteran was 
accepted for enlistment purposes in September 1979 without 
any self-reported pre-existing physical abnormalities, 
including hearing loss; however, because the audiometric test 
results taken at the time of the enlistment examination 
revealed some hearing loss, he was evaluated for hearing 
difficulties in August and September 1979.  These evaluations 
disclosed no changes in the non-disqualifying hearing loss 
noted on the enlistment examination, but further evaluation 
was required in February 1980 when the veteran reported that 
he could not hear normal conversational voices.  As a result, 
an Entrance Physical Standards Board (EPSB) proceeding was 
held in February 1980, at which time it was disclosed that 
the veteran had a history of hearing loss since childhood.  
Based on audiometric testing conducted at that time, the EPSB 
examination resulted in a diagnosis of severe, bilateral 
sensorineural hearing loss.  The Medical Board that conducted 
the EPSB proceeding, consisting of two military medical 
doctors whose findings were approved by another military 
medical doctor and Chief, Professional Services, reviewed all 
of the pertinent medical history and examination findings and 
based thereon, concluded that the veteran's hearing loss pre-
existed service and was not aggravated therein.  In March 
1980, the veteran was separated from further military service 
just six months into his active service based on the EPSB 
findings.

On the basis of the above-cited medical evidence from 
service, the RO denied the veteran's claim in September 1980 
on the basis that the bilateral hearing loss pre-existed 
service and was not aggravated in service.

As noted above, the veteran attempted to reopen his claim in 
1985, but as he did not submit any evidence in support of 
this claim, the RO notified him by letter that he needed to 
submit new and material evidence to reopen his claim.  No 
further action was taken by the veteran with regard to this 
claim, however.

In January 1996, the veteran filed a claim seeking to reopen 
his previously denied claim for the hearing loss, and this 
appeal followed.  However, the only plausibly relevant 
evidence received with this claim consists of some additional 
VA outpatient treatment reports dating from 1998 to 2002.  
This evidence, while "new," to the extent that it was not 
previously reviewed in connection with a prior final 
adjudication in 1980, is not material, inasmuch as these 
medical reports do not in any manner contain any pertinent 
findings showing that the bilateral hearing loss (which was 
evaluated in November 1999 and February 2002, as shown by 
these records) was incurred in or aggravated by service.  To 
the extent these records show continued treatment for and 
diagnosis of a hearing loss disability, such diagnosis was of 
record in 1980.  More to the point, as these additional 
medical records do not address the issue of in-service 
aggravation of the pre-existing hearing loss, they simply do 
not bear directly and substantially upon the specific matter 
under consideration, and as such, are not "material" under 
38 C.F.R. § 3.156(a).  On the basis of these findings, the 
Board concludes that the "new" evidence lacks sufficient 
materiality to reopen the claim.

In summary, nothing has changed from a medical or factual 
standpoint since the 1980 denial of this claim on the merits.  
The veteran has offered no new arguments in his attempt to 
reopen.  The veteran does not possess medical expertise, and 
he is, therefore, not competent to render an opinion on a 
matter involving medical knowledge, such as diagnosis or 
causation.  This applies even where the veteran has added 
some additional descriptive details, without any showing of 
how such additional descriptive details are of any 
consequence.  For this reason, his allegations are not 
probative.  There is a complete lack of medical evidence 
indicating that his currently diagnosed hearing loss 
disability was aggravated during service beyond its normal 
progression.  Where, as here, the determinative issue is one 
of medical diagnosis or causation, competent medical evidence 
is required.  Lay assertions are insufficient to reopen a 
claim under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

Accordingly, the Board finds that the evidence received 
subsequent to September 1980 is not new and material and does 
not serve to reopen the claim for service connection for 
bilateral hearing loss.  Until the veteran meets his 
threshold burden of submitting new and material evidence in 
order to reopen his claim, the benefit of the doubt doctrine 
does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




















	(CONTINUED ON NEXT PAGE)


ORDER

Having found that new and material evidence has not been 
submitted to reopen a claim of entitlement to service 
connection for bilateral hearing loss, the appeal is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

